DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 9, lines 9-11, filed 19 July 2021, with respect to the 35 USC 112(b) rejection of claim 1 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 1 has been withdrawn in view of the amendment to the claim. 

4.	Applicant’s arguments, see page 8, line 18 to page 9, line 8, filed 19 July 2021, with respect to the rejection(s) of claim(s) 1-20 under USC 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Watari et al. (US 2002/0148775 A1) reference.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 7-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fulk, Jr. et al. (US 5,938,922) in view of Watari et al. (US 2002/0148775 A1).

	With regard to claims 1-4 and 7-16 Fulk, Jr. et al. discloses a fiber bundle cartridge for a fiber membrane degassing system comprising an inner sleeve (24) including one or more perforations (see Figs. 2-4) and a fiber bundle (26) positioned radially outward from the inner sleeve, the fiber bundle having an annular shape defining a central bundle axis and including at least one fiber extending parallel to the central bundle axis, wherein the perforations of the inner sleeve define at least one of a plurality of inlets or a plurality of outlets facing radially with respect to the central bundle at Figs. 2-4 and col. 2, line 23 to col. 3, line 3. Fulk, Jr. et al. also discloses the filet bundle comprising the recited additional inner sleeve (also 24) and additional fiber bundle (also 26) and the recited cartridge flow path at Fig. 4 and col. 2, line 23 to col. 3, line 3. Fulk, Jr. et al. likewise discloses a filter membrane degassing system comprising a housing (shell 32) comprising a housing volume having at least one inlet (16) and at least one outlet (18), and at least one fiber bundle (26) positioned within the cylindrical volume such that fluid flowing through the cylindrical volume from the at least one inlet to the at least one outlet flows perpendicular to a longitudinal dimension of the at least one fiber at Figs. 2-4 and col. 2, line 23 to col. 3, line 3.
	Fulk, Jr. et al. does not disclose an outer sleeve having one or more perforations.
	Watari et al. discloses a degassing fiber bundle and system including an outer sleeve (1) having rows of perforations at Figs. 1-4, the abstract and paragraphs [0029]-[0030].


	With regard to claim 20, Fulk, Jr. et al. discloses a method of degassing a liquid comprising directing a liquid volume through a fiber bundle in a direction radial to a longitudinally extending bundle axis at Figs. 2-4 and col. 2, line 23 to col. 3, line 3.
Fulk, Jr. et al. does not disclose an outer sleeve having one or more perforations.
	Watari et al. discloses a degassing fiber bundle and system including an outer sleeve (1) having rows of perforations at Figs. 1-4, the abstract and paragraphs [0029]-[0030].
	 It would have been obvious to one of ordinary skill in the art to incorporate the outer sleeve of Watari et al. into the method of Fulk, Jr. et al. to provide additional mechanical strength and protection for the fiber bundle, as suggested by Watari et al. at paragraph [0030].

7.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fulk, Jr. et al. (US 5,938,922) in view of Watari et al. (US 2002/0148775 A1), and further in view of Taylor et al. (US 2012/0247337 A1).
	Fulk, Jr. et al. does not disclose a metal barrier positioned between the inner sleeve and the additional inner sleeve.
	Taylor et al. discloses a similar filter bundle and system including a barrier (connector 194) positioned between an inner sleeve and an additional inner sleeve at Figs. 1, 6 and 23 and paragraphs [0129] and [0156].
	It would have been obvious to one of ordinary skill in the art to incorporate the barrier of Taylor et al. into the system of Fulk, Jr. et al. to provide a convenient way to attach multiple modules. Additionally, forming the connector from metal instead of plastic for additional mechanical strength would be an obvious undertaking for one ordinarily skilled in the art.

8.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Peterson et al. (US 6,149,817)  in view of Watari et al. (US 2002/0148775 A1).
	Peterson et al. discloses a method of degassing a liquid comprising directing a liquid volume through a fiber bundle (14) in a direction radial to a longitudinally extending bundle axis at Figs. 1-5, the abstract, col. 5, lines 9-19 and Example 1.
Peterson et al. does not disclose an outer sleeve having one or more perforations.
	Watari et al. discloses a degassing fiber bundle and system including an outer sleeve (1) having rows of perforations at Figs. 1-4, the abstract and paragraphs [0029]-[0030].
	 It would have been obvious to one of ordinary skill in the art to incorporate the outer sleeve of Watari et al. into the method of Peterson et al. to provide additional mechanical strength and protection for the fiber bundle, as suggested by Watari et al. at paragraph [0030].

Allowable Subject Matter

9.	Claims 6, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	The following is a statement of reasons for the indication of allowable subject matter: 

With regards to claims 6 and 18, the prior art made of record does not teach or fairly suggest the additional inner sleeve and the additional fiber bundle being positioned radially inward from the outer sleeve.
	In particular, the phrase “the outer sleeve” in claims 6 and 18 has been interpreted to mean that there is a single outer sleeve that surrounds both the fiber bundle and the additional fiber bundle. See 
	Claim 19 likewise contains allowable subject matter due to its dependence from claim 18.

Conclusion

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






jmg
September 30, 2021